DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 

Response to Amendment
The Amendment filed 5/31/2022 has been entered. Claims 21-22 have been cancelled. Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 remain pending in the application. Applicant’s amendments to the claims have overcome the objections in the previous Office Action.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “wherein the display control, and upon receipt” and should apparently recite “wherein the display control, upon receipt”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “that show the result of the user input operation to the two or more terminal devices”. However, claim 1 recites two user input operations that could reasonably be considered the antecedent basis for this limitation. As a result, the antecedent basis ambiguity renders the scope of the claims indefinite. Similarly for claims 9 and 16.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Goldberg et al. (US Patent Application Publication 2014/0016037), referred to as Goldberg herein [previously cited].
Jo et al. (US Patent Application Publication 2012/0144347), referred to as Jo herein [previously cited].
Kung et al. (US Patent Number 5,742,286), referred to as Kung herein [previously cited].
Hong et al. (US Patent Application Publication 2015/0186024), referred to has Hong herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Hong.

Regarding claim 1, Jo discloses an information processing apparatus comprising: at least one processor (Jo, ¶0036 – processor executing instructions stored in hardware memory. ¶0031 - display),
that executes a display control process to display a first display screen displayed on a display of a representative terminal device in a first display region, the representative terminal device being specified by a user from communicably connected multiple terminal devices (Jo, Figs. 7-8 with ¶0048-¶0051 – multiple devices (2a and 2b) are connected, and their display screens are shown on display screen 61.  The user selects a representative terminal at the beginning of a drag gesture),
and display a second display screen displayed on a display of another terminal device of the multiple terminal devices other than the representative terminal device in a second display region (Jo, Figs. 7-8 with ¶0048-¶0051 – multiple devices (2a and 2b) are connected, and their display screens are shown on display screen 61); and 
upon receipt of a user input operation on the first display screen in the first display region, a transmission control process to transmit information based on the user input operation to the multiple terminal devices via a communication unit (Jo, Figs. 7-8 with ¶0048-¶0051 – drag gesture causes content sharing via transmission between the connected devices. In this case, the user input is to the multiple terminal devices, and the first device receives information to share content with the second),
wherein in the display control process, upon receipt of a user input operation on the second display screen in the second display region, the processor: 
However, Jo appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Hong discloses a multi-window interface (Hong, Abstract), including
upon receipt of a user input operation on the second display screen in the second display region, the processor: displays the first display screen in the second display region and displays the second display screen of the second region in the first display region (Hong, ¶0058, ¶0091 with Fig. 8 and ¶0128-¶0131 – switching the position of windows within the interface in response to a single input such as a flick, menu selection, or double tap. See also ¶0110).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer operation of Jo as modified to include switching window positions based on the teachings of Hong. The motivation for doing so would have been to enable the user to more conveniently relocate windows, without having to manually adjust each window position (Hong, ¶0005).

Regarding claim 2, Jo as modified discloses the elements of claim 1 above, and further discloses wherein the multiple terminal devices include two or more terminal devices in addition to the representative terminal device (Jo, Figs. 4-12 with ¶0039, ¶0041, ¶0057 – screens for three devices shown simultaneously),
and wherein in the display control process the processor: collectively displays, in the second display region, copies of multiple screens that are displayed respectively on the two or more terminal devices and that show the result of the user input operation to the two or more terminal devices (Jo, Figs. 7-8 with ¶0048-¶0051 – drag gesture causes copies of the two device screens which include the result of the input to the two devices. In this case the result is displaying screen A on both devices. In this case, Element 74 is in the second region).

Regarding claim 8, Jo discloses an information processing method comprising:  display (Jo, ¶0036 – processor executing instructions stored in hardware memory. ¶0031 - display)
control to display a first display screen displayed on a display of a representative terminal device in a first display region, the representative terminal device being specified by a user from communicably connected multiple terminal devices (Jo, Figs. 7-8 with ¶0048-¶0051 – multiple devices (2a and 2b) are connected, and their display screens are shown on display screen 61.  The user selects a representative terminal at the beginning of a drag gesture),
and display a second display screen displayed on a display of another terminal device of the multiple terminal devices other than the representative terminal device in a second display region (Jo, Figs. 7-8 with ¶0048-¶0051 – multiple devices (2a and 2b) are connected, and their display screens are shown on display screen 61); and
upon receipt of a user input operation on the first display screen in the first display region, a transmission control to transmit information based on the user input operation to the multiple terminal devices via a communication unit (Jo, Figs. 7-8 with ¶0048-¶0051 – drag gesture causes content sharing via transmission between the connected devices),
wherein in the display control, and upon receipt of an user input operation on the second display screen in the second display region, 
However, Jo appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Hong discloses a multi-window interface (Hong, Abstract), including
upon receipt of a user input operation on the second display screen in the second display region, the processor: displays the first display screen in the second display region and displays the second display screen of the second region in the first display region (Hong, ¶0058, ¶0091 with Fig. 8 and ¶0128-¶0131 – switching the position of windows within the interface in response to a single input such as a flick, menu selection, or double tap. See also ¶0110).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer operation of Jo as modified to include switching window positions based on the teachings of Hong. The motivation for doing so would have been to enable the user to more conveniently relocate windows, without having to manually adjust each window position (Hong, ¶0005).

Regarding claim 9, Goldberg as modified discloses the elements of claim 8 above, and further discloses wherein the multiple terminal devices include two or more terminal devices in addition to the representative terminal device (Jo, Figs. 4-12 with ¶0039, ¶0041, ¶0057 – screens for three devices shown simultaneously),
and wherein in the display control, in the second display region, copies of multiple screens that are displayed respectively on the two or more terminal devices and that show the result of the user input operation to the two or more terminal devices are displayed collectively (Jo, Figs. 7-8 with ¶0048-¶0051 – drag gesture causes copies of the two device screens which include the result of the input to the two devices. In this case the result is displaying screen A on both devices. In this case, Element 74 is in the second region).

Regarding claim 15, Jo discloses a non-transitory computer-readable storage medium that stores a program executed by at least one processor of an information processing apparatus, wherein the program causes the processor to: display a first display screen displayed on a display of a representative terminal device (Jo, ¶0036 – processor executing instructions stored in hardware memory. ¶0031 - display)
in a first display region, the representative terminal device being specified by a user from communicably connected multiple terminal devices (Jo, Figs. 7-8 with ¶0048-¶0051 – multiple devices (2a and 2b) are connected, and their display screens are shown on display screen 61.  The user selects a representative terminal at the beginning of a drag gesture),
and display a second display screen displayed on a display of another terminal device of the multiple terminal devices other than the representative terminal device in a second display region (Jo, Figs. 7-8 with ¶0048-¶0051 – multiple devices (2a and 2b) are connected, and their display screens are shown on display screen 61; and
upon receipt of a user input operation on the second display screen in the second display region, 
However, Jo appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Hong discloses a multi-window interface (Hong, Abstract), including
upon receipt of a user input operation on the second display screen in the second display region, the processor: displays the first display screen in the second display region and displays the second display screen of the second region in the first display region (Hong, ¶0058, ¶0091 with Fig. 8 and ¶0128-¶0131 – switching the position of windows within the interface in response to a single input such as a flick, menu selection, or double tap. See also ¶0110).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer operation of Jo as modified to include switching window positions based on the teachings of Hong. The motivation for doing so would have been to enable the user to more conveniently relocate windows, without having to manually adjust each window position (Hong, ¶0005).

Regarding claim 16, Jo as modified discloses the elements of claim 15 above, and further discloses wherein the multiple terminal devices include two or more terminal devices in addition to the representative terminal device (Jo, Figs. 4-12 with ¶0039, ¶0041, ¶0057 – screens for three devices shown simultaneously),
and wherein, the program causes the processor to: collectively display, in the second display region, copies of multiple screens that are displayed respectively on the two or more terminal devices and that show the result of the user input operation to the two or more terminal (Jo, Figs. 7-8 with ¶0048-¶0051 – drag gesture causes copies of the two device screens which include the result of the input to the two devices. In this case the result is displaying screen A on both devices. In this case, Element 74 is in the second region).

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Hong in further view of Goldberg.

Regarding claim 4, Jo as modified discloses the elements of claim 1 above, and further discloses wherein in the display control process, the processor displays, in a third display region, a window screen through which the processor receives an input of a user operation for 
However, Jo as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Goldberg discloses displaying a representation of a connected remote device display (Goldberg, Abstract), including
the processor displays, in a third display region, a window screen through which the processor receives an input of a user operation for copying a file as a remote operation, the user operation for copying the file being designation of a destination of the file to be copied (Goldberg, ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer operation of Jo as modified to include transferring files based on the teachings of Goldberg. The motivation for doing so would have been to facilitate file transfers between devices by requiring fewer steps (Goldberg, ¶0004).

Regarding claim 11, Jo as modified discloses the elements of claim 8 above, and further discloses wherein in the display control, in a third display region, a window screen through which the processor receives an input of a user operation for 
However, Jo as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Goldberg discloses displaying a representation of a connected remote device display (Goldberg, Abstract), including
the processor displays, in a third display region, a window screen through which the processor receives an input of a user operation for copying a file as a remote operation, the user operation for copying the file being designation of a destination of the file to be copied (Goldberg, ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer operation of Jo as modified to include transferring files based on the teachings of Goldberg. The motivation for doing so would have been to facilitate file transfers between devices by requiring fewer steps (Goldberg, ¶0004).

Regarding claim 18, Jo as modified discloses the elements of claim 15 above, and further wherein, the program causes the processor to, in a third display region, a window screen through which the processor receives an input of a user operation for 
However, Jo as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Goldberg discloses displaying a representation of a connected remote device display (Goldberg, Abstract), including
the processor displays, in a third display region, a window screen through which the processor receives an input of a user operation for copying a file as a remote operation, the user operation for copying the file being designation of a destination of the file to be copied (Goldberg, ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer operation of Jo as modified to include transferring files based on the teachings of Goldberg. The motivation for doing so would have been to facilitate file transfers between devices by requiring fewer steps (Goldberg, ¶0004).

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Hong in further view of Kung.

Regarding claim 5, Jo as modified discloses the elements of claim 1 above, and further discloses wherein the first display screen in the first display region is for exclusive remote operation of the representative terminal device as well as collective remote operation of the multiple terminal devices (Jo, Figs. 9-10 with ¶0052-¶0056 – drag gesture causes content sharing via transmission between the connected devices),
wherein the processor executes a mode reception process to receive an input of selecting either one of a single mode 
However, Jo as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Kung discloses drag and drop transfer (Kung, Abstract with 5:34-49)
wherein the processor executes a mode reception process to receive an input of selecting either one of a single mode and a batch mode, wherein in the single mode, the processor allows the user to perform the exclusive remote operation of the representative terminal device, and wherein in the batch mode, the processor allows the user to perform the collective remote operation of the multiple terminal devices (Kung, Fig. 2A-2F with 5:50-7:60 and 3:65-4:26 – drag and drop contents to multiple device targets simultaneously, or to a single target).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer operation of Jo as modified to transferring screen contents to multiple devices with a single operation based on the teachings of Kung. The motivation for doing so would have been to reduce repetition and burden in operations which must be repeated for multiple systems (Kung, 3:65-4:26).

Regarding claim 12, Jo as modified discloses the elements of claim 8 above, and further discloses wherein the first display screen in the first display region is for exclusive remote operation of the representative terminal device as well as collective remote operation of the multiple terminal devices (Jo, Figs. 9-10 with ¶0052-¶0056 – drag gesture causes content sharing via transmission between the connected devices), 
wherein the information processing method comprises a mode reception to receive an input of selecting either one of a single mode 
However, Jo as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Kung discloses drag and drop transfer (Kung, Abstract with 5:34-49)
wherein the processor executes a mode reception process to receive an input of selecting either one of a single mode and a batch mode, wherein in the single mode, the processor allows the user to perform the exclusive remote operation of the representative terminal device, and wherein in the batch mode, the processor allows the user to perform the collective remote operation of the multiple terminal devices (Kung, Fig. 2A-2F with 5:50-7:60 and 3:65-4:26 – drag and drop contents to multiple device targets simultaneously, or to a single target).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer operation of Jo as modified to transferring screen contents to multiple devices with a single operation based on the teachings of Kung. The motivation for doing so would have been to reduce repetition and burden in operations which must be repeated for multiple systems (Kung, 3:65-4:26).



Regarding claim 19, Jo as modified discloses the elements of claim 15 above, and further discloses wherein the first display screen in the first display region is for exclusive remote operation of the representative terminal device as well as collective remote operation of the multiple terminal devices (Jo, Figs. 9-10 with ¶0052-¶0056 – drag gesture causes content sharing via transmission between the connected devices),
wherein the program causes the processor to execute a mode reception process to receive an input of selecting either one of a single mode 
However, Jo as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Kung discloses drag and drop transfer (Kung, Abstract with 5:34-49)
wherein the processor executes a mode reception process to receive an input of selecting either one of a single mode and a batch mode, wherein in the single mode, the processor allows the user to perform the exclusive remote operation of the representative terminal device, and wherein in the batch mode, the processor allows the user to perform the collective remote operation of the multiple terminal devices (Kung, Fig. 2A-2F with 5:50-7:60 and 3:65-4:26 – drag and drop contents to multiple device targets simultaneously, or to a single target).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer operation of Jo as modified to transferring screen contents to multiple devices with a single operation based on the teachings of Kung. The motivation for doing so would have been to reduce repetition and burden in operations which must be repeated for multiple systems (Kung, 3:65-4:26).




Response to Arguments
Applicant’s arguments, filed 5/31/2022, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175